Election/Restrictions
Claim 12 is allowable. Claims 28-33, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III and Species I and II, as set forth in the Office action mailed on 04/15/2020, is hereby withdrawn and claims 28-33 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS
25. (currently amended) The reinforcer according to claim 24, wherein the bonding treatment is of a heat type.

28. (currently amended) A composite material comprising the reinforcer[,] according to claim 12, the shrinkable layer of which is in the shrunk state, and comprising:
	 a matrix, the reinforcer being filled by, covered by, or submerged in the matrix, and/or
	a skin layer attached against the first corrugatable layer and connected to the first corrugatable layer via at least two curved portions. 

31. (currently amended) The reinforcer according to claim 12, wherein the shrinkable yarns are made from natural shrinkable polymer.

33. (currently amended) The reinforcer according to claim 24, wherein the bonding treatment is of a chemical type.


Reasons for Allowance
Claims 12, 14-33, and 35 are allowed.

The following is an examiner’s statement of reasons for allowance:
	As argued by applicant in the reply filed 04/11/2022, the amended claims recite a reinforcer which comprises a first corrugatable layer comprising a flat flexible grid work of yarns added against the shrinkable layer, the grid work of yarns of the first corrugatable layer comprising first yarns and second yarns, the first yarns extending along the direction of shrinkage, in alignment with the shrinkable yarns of the shrinkable layer, the second yarns extending transversally relative to the first yarns, the first yarns being assembled with the second yarns without weaving, in that the first yarns are connected to the second yarns by gluing or welding, specifically, the claimed grid work of yarns are not woven.
	Jarmon (US 4,902,326) is cited for a teaching of a grid work of yarns (Fig. 1). As further argued by applicant, Jarmon does not disclose a grid work as defined in claim 12 as Jarmon teaches the yarns being bonded by weaving. Moreover, it would not have been obvious to have modified the yarns of Jarmon, to bond the fibers by gluing or welding as the fiber relationship may move relative to each other (column 5, lines 35-40).
	Peacock (US 2009/0258191) and Pesquet et al. (US 20016/0177483) further fail to teach or suggest the gridwork of yarns as claimed for the first corrugatable layer and thus fail to teach the orientation of the first and second yarns with the yarns of the shrinkable layer. For these reasons, the claims are passed to allowance. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781